Exhibit 10.8

Picture 3 [mcf20160930ex108c06dc1001.jpg]

CONTANGO OIL & GAS COMPANY

STOCK AWARD AGREEMENT

This Stock Award Agreement (this “Agreement”) is made as of DATE the “Effective
Date”), by and between Contango Oil & Gas Company, a Delaware corporation (the
“Company” or “MCF”), and NAME (the “Participant”).  Unless otherwise defined
herein, capitalized terms used in this Agreement shall have the same meaning
ascribed to them in the Amended and Restated 2009 Incentive Compensation Plan,
as adopted (the “Plan”).

WHEREAS, the Participant is an Employee, and the Participant’s continued
participation is considered by the Company to be important for the Company’s
continued growth; and

WHEREAS, the Board has determined that the Company shall make certain Grants to
the Participant under the Plan, in furtherance of the purposes of the Plan of
strengthening the desire of Employees to continue their employment with the
Company and by securing other benefits for the Company;

WHEREAS, this Agreement shall represent the Grant of a Stock Award (referred to
herein as “Restricted Stock”) as well as the Grant of a Stock Unit Award
(referred to herein as “Restricted Stock Units” or “RSUs”)(the Restricted Stock
and the RSUs referred to collectively herein as the “Award”);

WHEREAS, the Company desires to confirm the Grants and to set forth the terms
and conditions of such Grants, and the Participant desires to accept such Grants
and agree to the terms and conditions thereof, as set forth in this Agreement;

NOW THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

Part I: Grant of Time-Based Restricted Stock Award

1)Grant of Restricted Stock.       The Company hereby confirms a Grant, under
and pursuant to the Plan, to the Participant as of the Effective Date of AMOUNT
 (######) shares of Restricted Stock (the “Restricted Stock”) in consideration
for the services which the Participant is to render the Company over the vesting
period set forth in Section 2 of this Agreement.  The Restricted Stock is
subject to all of the terms and conditions set forth in this Agreement and the
Plan.

2)Vesting:        Except as set forth in Section 6 below, provided Participant
continues to provide continuous service as an employee of the Company, the
Restricted Stock will vest as follows:

First anniversary of the date of grant

    

33%

 

 

 

Second anniversary of the date of grant

 

33%

 

 

 

Third anniversary of the date of grant

 

34%

 

3)Participant’s Rights.  Subject to the terms hereof, the Participant shall have
all of the rights of a shareholder with respect to the Restricted Stock while
they are held in escrow (or held in book-entry







--------------------------------------------------------------------------------

 



form with the Company’s transfer agent), including without limitation, the right
to vote the Company Stock and to receive any cash dividends declared thereon.
All cash dividends shall be paid to the Participant within thirty (30) days of
the vesting described in Section 2 of this Agreement (i.e., 33% of the dividend
after the first anniversary of the grant, 33% after the second anniversary of
the grant, and 34% after the third anniversary of the grant).

4)Restrictions; Forfeiture.  The Restricted Stock are restricted in that they
may not be sold, transferred or otherwise alienated or hypothecated until these
restrictions are removed or expire as contemplated within this Agreement.  The
Restricted Stock are also restricted in the sense that they may be forfeited to
the Company.  Participant hereby agrees that if the Restricted Stock are
forfeited pursuant to this Agreement the Company shall have the right to deliver
the Restricted Stock to the Company’s transfer agent for, at the Company’s
election, cancellation or transfer to the Company.

5)Change of Control. In the event of a Change of Control (as such term is
defined in an employment agreement between Participant and the Company, the
terms of which have been approved by the Committee or the Board, or, otherwise,
by the Plan), vesting shall be accelerated and the Restricted Stock shall become
immediately vested and exercisable with respect to one hundred percent (100%) of
the shares of Restricted Stock subject to this Agreement without regard to the
Participant’s number of years of continuous service as an employee of the
Company.

6)Separation from Service. 

a)For Cause or Voluntary Termination.  In the event Participant’s employment is
terminated by the Company for Cause (as such term is defined in an employment
agreement between Participant and the Company, the terms of which have been
approved by the Committee or the Board, or, otherwise, by the Plan), or by the
Participant’s voluntary resignation, the Participant shall forfeit any or all of
the shares of the Restricted Stock which have not vested, and the Participant
shall have no further rights with respect to the Award.

b)Without Cause or by Participant for Good Reason.  In the event Participant’s
employment is terminated by the Company without Cause or by the Participant for
Good Reason (as such term is defined in an employment agreement between
Participant and the Company, the terms of which have been approved by the
Committee or the Board, or, otherwise, by the Plan),  vesting shall be
accelerated and the shares of Restricted Stock subject to this agreement shall
become immediately vested with respect to one hundred percent (100%) of the
shares of Restricted Stock subject to this Agreement without regard to the
Participant’s number of years of continuous service as an employee of the
Company.    

c)Death and Disability.  In the event Participant’s employment is terminated on
account of death or Permanent Disability (as such term is defined in an
employment agreement between Participant and the Company, the terms of which
have been approved by the Committee or the Board, or, otherwise, by the Plan),
for purposes of determining vesting under this Section 6(c), Participant shall
become immediately vested with respect to one hundred percent (100%) of the
shares of Restricted Stock subject to this Agreement without regard to the
Participant’s number of years of continuous service as an employee of the
Company. 

7)Delivery of Stock.  Promptly following the expiration of the restrictions on
the Restricted Stock as contemplated by this Agreement, the Company shall cause
to be issued and delivered to Participant a certificate or other evidence of the
number of Restricted Stock as to which restrictions have lapsed, free of any
restrictive legend relating to the lapsed restrictions, upon receipt by the
Company of any







--------------------------------------------------------------------------------

 



tax withholding as may be requested pursuant to this Agreement.  The value of
such Restricted Stock shall not bear any interest owing to the passage of time. 

8)Tax Elections for  Restricted Stock.  The Participant understands that under
Section 83 of the Code, the difference between the purchase price, if any, paid
for the shares of Restricted Stock subject to this Agreement and the fair market
value on the date the forfeiture restrictions applicable to such shares lapse
will be reportable as ordinary income at that time. The Participant understands
that the Participant may elect to be taxed at the time the shares of  Restricted
Stock are acquired to the extent the fair market value of those shares
of  Restricted Stock exceeds the purchase price, if any, paid for the shares,
rather than when and as such shares of Restricted Stock cease to be subject to
forfeiture restrictions, by filing an election under Section 83(b) of the Code
with the Internal Revenue Service within thirty (30) days after the date of
acquisition of the Restricted Stock. The form for making this election is
attached hereto as Exhibit A.  Participant understands that failure to make this
filing within the thirty (30) day period will result in the recognition of
ordinary income by the Participant as the forfeiture restrictions lapse. 

a)In the event that the Participant files, under Section 83(b) of the Code, an
election to be taxed on his receipt of the Restricted Stock as the receipt of
ordinary income at the date of grant of the Restricted Stock, the Participant
shall at the time of such filing notify the Company of the making of such
election and furnish a copy of the notice to the Company.

b)THE PARTICIPANT ACKNOWLEDGES THAT IT IS PARTICIPANT’S SOLE RESPONSIBILITY, AND
NOT THE COMPANY’S, TO FILE A TIMELY ELECTION UNDER SECTION 83(b), EVEN IF
PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON
PARTICIPANT’S BEHALF.  PARTICIPANT IS RELYING SOLELY ON PARTICIPANT’S ADVISORS
WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO FILE AN 83(b) ELECTION.

Part II: Grant of Performance-Based Restricted Stock Unit Award

9)Grant of Restricted Performance Stock Units.       The Company hereby confirms
a grant, under and pursuant to the Plan, to the Participant as of the Effective
Date of AMOUNT  (######) Restricted Stock Units that will conditionally vest
based on the performance conditions noted below (the “Performance Stock”). The
Performance Stock is also intended to constitute a Qualified Performance-Based
Compensation Award under Section 12 of the Plan, even if the Participant is not
deemed to be a “covered employee” as defined within Section 162(m) of the Code
on the Effective Date.

10)Performance Vesting Terms.  The Performance Stock is conditionally granted as
a target award (the “Target Award”) subject to a performance period (the
“Performance Period” described below), and in consideration for the services
which the Participant is to render the Company over the vesting period during
the Performance Period.  The Performance Stock is subject to all of the terms
and conditions set forth in this Agreement and the Plan.

a)The Performance Period begins DATE and end DATE. During this period, the
Company’s stock (NYSE: MCF) performance will be measured against the performance
of the S&P Oil & Gas Exploration & Production Exchange-Traded Fund (NYSE-ARCA:
XOP) (the “Fund”) over the same period. A five-day volume weighted average price
(VWAP) using the first five trading days and the last five days of the
Performance Period will be used to measure the Company’s stock price performance
percentage over or under the Fund’s performance percentage.







--------------------------------------------------------------------------------

 



b)The Target Award will be adjusted by a “Modifier” (described within the chart
in Section 10(c)(i)). A Participant’s earned award (if any) shall be equal to
the Target Award multiplied by the Modifier for the applicable Performance
Period after completion thereof, as reviewed and approved by the Board of
Directors or a committee thereof (the “Earned Performance Stock”). The Modifier
will be as follows based on the Company’s performance during the Performance
Period compared to the Fund over the same period: 0% if performance is below
minimum, 50% if performance is at minimum, 100% if performance is at target and
200% if performance is at or above the maximum level. For performance between
the minimum and target level, a proportionate fraction of the Modifier between
50% and 100% will be applied, and for performance between the target level and
maximum level, a proportionate fraction of the Modifier between 100% and 200%
will be applied.

c)In the event the absolute performance of the Company’s stock is negative for
the Performance Period, the Modifier will be reduced by 50%. 

 

i)Example:

 

 

 

% MCF Stock Price
Performance Over The Fund
Performance %

Payout as % of Target Award
(MODIFIER)

Payout as % of Target Award
if MCF Absolute Performance
is Negative

30% or more

200%

100%

26%

180%

90%

20%

150%

75%

14%

120%

60%

10%

100%

50%

6%

80%

40%

0%

50%

25%

 

d)Continuous Performance Required: Provided Participant continues to provide
continuous service as an employee of the Company through the end of the
Performance Period, the Earned Performance Stock will be vested on the last day
of the Performance Period.

11)Adjustments to Performance Stock

a)Adjustments to the Fund. In the event that the Fund ceases to be publicly
reported during the Performance Period or is otherwise no longer an eligible
comparison for the Company’s performance, the Company will replace the Fund with
the Dow Jones US Oil & Gas Exploration Exchange-Traded Fund (NYSE-ARCA: IEO)
(the “Replacement Fund”). In the event the original Fund and the Replacement
Fund cease to be publicly reported during the Performance Period or are both no
longer an eligible comparison for the Company’s performance, the Company
will   create a secondary replacement index using companies from each of the
aforementioned funds that have had a class of common equity securities listed to
trade under Section 12(g) of the Securities Exchange Act of 1934, as amended,
during each day of the Performance Period. Notwithstanding the foregoing, if any
of the eligible peer group companies previously described above have been
acquired, ceases to exist, files for bankruptcy, spins off assets, sells all or
substantially all of its assets, or has failed to file timely financial
statements during the Performance Period, then the peer group company will not
be eligible to be included within the secondary replacement index.







--------------------------------------------------------------------------------

 



b)Other Adjustments.  The Board of Directors or a committee thereof may make
adjustments to the performance goals set forth above as set forth in the Plan,
provided,  however, that in no event will an adjustment be made to any award
that is intended to be a Qualified Performance-based Compensation Award pursuant
to Section 12 of the Plan that could increase the amount of the Performance
Stock from its actual results or otherwise violate the regulations promulgated
pursuant to Section 162(m) of the Code.

12)Rights of Performance Stock Holders. Performance Stock are not shares of
Company Stock and have no voting rights or, except as described in this
paragraph, dividend rights.  With respect to each share of Performance Stock,
the Participant is also awarded Dividend Equivalents with respect to one share
of Company Stock, which means that, in the event that the Company declares and
pays a cash dividend on its outstanding Company Stock and, on the record date
for such dividend, the Participant holds Performance Stock that has not been
settled or forfeited pursuant to the terms of this Agreement, then the
Participant will be credited on the books and records of the Company with an
amount equal to the amount per share of any such cash dividend for each
outstanding share of Performance Stock. The Participant will be credited with
such Dividend Equivalents for the Performance Period or, if earlier, the date
the Participant forfeits his rights with respect to the Performance Stock. The
Company will pay in cash to the Participant an amount equal to the Dividend
Equivalents credited to such Participant, adjusted as necessary to reflect the
number of Earned shares of Performance Stock as promptly as may be practicable
after (a) the Board of Directors or an applicable committee thereof certifies
the attainment of the applicable performance goals, or (b) if a Change of
Control has occurred, the earlier to occur of the last day of the Performance
Period and the date of the Change of Control, as applicable, and in any event no
later than the 15th day of the third month following the end of the first
taxable year in which the Dividend Equivalents are no longer subject to a
substantial risk of forfeiture.  For purposes of clarity, if Performance Stock
is forfeited by the Participant, then the Participant shall also forfeit the
Dividend Equivalents accrued with respect to such Performance Stock.

13)Change of Control. In the event of a Change of Control before the end of the
Performance Period, the Performance Period will be accelerated so that the end
date of the Performance Period coincides with the Change of Control effective
date. Performance relative to the accelerated Performance Period will be used to
determine MCF stock price performance compared to the Fund, the Replacement Fund
or other secondary replacement index as defined in Section 11 of this agreement,
as applicable.

14)Separation of Service.  In the event Participant incurs a separation from
service for any reason (including death or Disability) prior to the end of the
Performance Period, the Participant shall forfeit any or all of the shares of
the Performance Stock which have not vested as of the date of the separation
from service.

15)Payment of Performance Stock. Payment for Earned Performance Stock will be
made solely in shares of Company Stock, which will be issued to the Participant
as promptly as practicable after the Board of Directors (or a committee thereof)
has certified the attainment of the Company’s performance (which such payment
and certification shall occur no later than sixty (60) days following the end of
the Performance Period) or the occurrence of a Change of Control (which such
payment shall occur no later than sixty (60) days following the date of the
Change of Control), as applicable, and in any event no later than the fifteenth
(15th) day of the third month following the end of the first taxable year in
which the Performance Stock is no longer subject to a substantial risk of
forfeiture.   







--------------------------------------------------------------------------------

 



Part III: Provisions Applicable to the Award

16)Restriction on Transfer.  Except for the transfer of the shares subject to
this Agreement to the Company or its assignees contemplated by this Agreement,
no portion of the Award or any beneficial interest therein shall be transferred,
encumbered or otherwise disposed of in any way until such shares subject to this
Agreement vest and are thereby released from all forfeiture provisions in
accordance with the provisions of this Agreement.

17)Tax Withholding. The Company may require the Participant to pay to the
Company (or the Company’s subsidiary if the Participant is an employee of a
subsidiary of the Company), an amount the Company deems necessary to satisfy its
(or its subsidiary’s) current or future obligation to withhold federal, state or
local income or other taxes that the Participant incurs as a result of the
Award.  With respect to any required tax withholding, the Participant may (a)
direct the Company to withhold from the shares of Company Stock to be issued to
the Participant under this Agreement the number of shares necessary to satisfy
the Company’s obligation to withhold taxes; which determination will be based on
the shares’ Fair Market Value at the time such determination is made; (b)
deliver to the Company shares of Company Stock sufficient to satisfy the
Company’s tax withholding obligations, based on the shares’ Fair Market Value at
the time such determination is made; or (c) deliver cash to the Company
sufficient to satisfy its tax withholding obligations.  If the Participant
desires to elect to use the stock withholding option described in subparagraph
(a), the Participant must make the election at the time and in the manner the
Company prescribes.  The Company, in its discretion, may deny your request to
satisfy its tax withholding obligations using a method described under
subparagraph (a) or (b).  In the event the Company determines that the aggregate
Fair Market Value of the shares of Stock withheld as payment of any tax
withholding obligation is insufficient to discharge that tax withholding
obligation, then the Participant must pay to the Company, in cash, the amount of
that deficiency immediately upon the Company’s request.

18)Investor Representations.  Participant represents that he/she is acquiring
the Award for his/her own account for investment and has no present intent to
resell or distribute all or any portion of the Award. Participant agrees that
any Company Stock received pursuant to this Agreement will be sold or otherwise
disposed of only in accordance with applicable federal and state statutes, rules
and regulations.

19)Legends.  The share certificate evidencing the Company Stock, if any, issued
hereunder shall be endorsed with the following legend (in addition to any legend
required under applicable state securities laws):

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
UPON TRANSFER AND FORFEITURE PROVISIONS AS SET FORTH IN THAT CERTAIN RESTRICTED
STOCK AWARD AGREEMENT BETWEEN THE COMPANY AND THE PARTICIPANT, AS THE SAME MAY
BE AMENDED FROM TIME TO TIME, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE COMPANY, AND, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, NO SALE,
ASSIGNMENT, TRANSFER OR OTHER DISPOSITION OF THESE SHARES SHALL BE VALID OR
EFFECTIVE UNLESS MADE IN COMPLIANCE WITH ALL OF THE TERMS AND CONDITIONS OF SUCH
AGREEMENT.

20)Adjustment for Stock Split.  All references to the number of shares of the
Award in this Agreement shall be appropriately adjusted to reflect any stock
split, stock dividend or other change in the shares that may be made by the
Company after the date of this Agreement as set forth in Section 17 of the Plan.







--------------------------------------------------------------------------------

 



21)No Guarantee of Employment.  Nothing contained in this Agreement shall be
deemed to require the Company to maintain the Participant's status as an
Employee.  Except as may be provided in a written employment contract executed
by a duly authorized officer of the Company and approved by the Committee or the
Board, the Participant shall at all times be an employee-at-will of the Company
and the Company may discharge the Participant at any time for any reason, with
or without cause, and with or without severance compensation.

22)Indemnification.  The Participant agrees to hold harmless and indemnify the
Company for any and all liabilities resulting to it through violation by the
Participant of the warranties and representations made by the Participant in,
and other provisions of, this Agreement.

23)Securities Laws.  Participant represents and warrants that Participant
understands that Rule 144 promulgated under the Securities Act of 1933 (the
“Securities Act”) may indefinitely restrict transfer of an Award so long as
Participant remains an “affiliate” of the Company or if “current public
information” about the Company (as defined in Rule 144) is not publicly
available. Notwithstanding any provision of this Agreement to the contrary, the
issuance of Company Stock will be subject to compliance with all applicable
requirements of federal, state, or foreign law with respect to such securities
and with the requirements of any stock exchange or market system upon which the
Stock may then be listed.  No Company Stock will be issued hereunder if such
issuance would constitute a violation of any applicable federal, state, or
foreign securities laws or other law or regulations or the requirements of any
stock exchange or market system upon which the Company Stock may then be
listed.  In addition, Company Stock will not be issued hereunder unless (a) a
registration statement under the Securities Act is, at the time of issuance, in
effect with respect to the shares issued or (b) in the opinion of legal counsel
to the Company, the shares issued may be issued in accordance with the terms of
an applicable exemption from the registration requirements of the Securities
Act.  The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares subject to the Award
will relieve the Company of any liability in respect of the failure to issue
such shares as to which such requisite authority has not been obtained.  As a
condition to any issuance hereunder, the Company may require the Participant to
satisfy any qualifications that may be necessary or appropriate to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect to such compliance as may be requested by the
Company.  From time to time, the Board of Directors and appropriate officers of
the Company are authorized to take the actions necessary and appropriate to file
required documents with governmental authorities, stock exchanges, and other
appropriate persons to make shares of Company Stock available for issuance. The
Participant agrees to take any action the Company reasonably deems necessary in
order to comply with federal and state laws, or the rules and regulations of the
National Association of Securities Dealers, Inc. (the “NASD”) or any stock
exchange or quotation system, or any other obligation of the Company or the
Participant relating to the Award or this Agreement.  

24)General Provisions.

a)This Agreement shall be governed by the internal substantive laws, but not the
choice of law rules, of Delaware.

b)If any provision of this Agreement is held to be illegal or invalid for any
reason, the illegality or invalidity shall not affect the remaining provisions
hereof, but such provision shall be fully severable and this Agreement shall be
construed and enforced as if the illegal or invalid provision had never been
included herein.







--------------------------------------------------------------------------------

 



c)Any notice required or permitted hereunder shall be given in writing and shall
be deemed effectively given upon personal delivery or upon deposit in the United
States Post Office, by registered or certified mail with postage and fees
prepaid, addressed to the Participant at his address shown on the Company's
employment records and to the Company at the address of its principal corporate
offices (attention: President) or at such other address as such party may
designate by ten (10) days' advance written notice to the other party hereto.

i)Any notice to the Escrow Agent shall be sent to the Company’s address with a
copy to the other party hereto.

d)The rights of the Company under this Agreement shall be transferable to any
one or more persons or entities, and all covenants and agreements hereunder
shall inure to the benefit of, and be enforceable by the Company’s successors
and assigns.  The rights and obligations of the Participant under this Agreement
may not be assigned; however, such rights and obligations shall inure to the
benefit of, and be binding upon, the heirs, executors, or administrators of the
Participant’s estate.

e)Either party’s failure to enforce any provision of this Agreement shall not in
any way be construed as a waiver of any such provision, nor prevent that party
from thereafter enforcing any other provision of this Agreement.  The rights
granted both parties hereunder are cumulative and shall not constitute a waiver
of either party’s right to assert any other legal remedy available to it.

f)The Participant agrees upon request to execute any further documents or
instruments necessary or desirable to carry out the purposes or intent of this
Agreement.

g)The Award has been granted to the Participant under the Plan, a copy of which
has been previously provided to the Participant.  All of the terms, conditions,
and other provisions of the Plan are hereby incorporated by reference into this
Agreement.  If there is any conflict between the provisions of this Agreement
and the provisions of the Plan, the provisions of the Plan shall govern.  The
Participant hereby acknowledges such prior receipt of a copy of the Plan and
agrees to be bound by all the terms and provisions thereof (as presently in
effect or hereafter amended), rules and regulations adopted from time to time
thereunder, and by all decisions and determinations of the Board and the
Committee made from time to time thereunder.

h)This Award shall be subject to any clawback or other recovery policy
maintained by the Company and its subsidiaries, including, without limitation,
any clawback policies required by the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, the Sarbanes-Oxley Act of 2002, or any other applicable
law.  The Company may seek recovery of an Award to the fullest extent required
by any such clawback policy.

i)The amounts payable pursuant to this Award are intended to comply with the
short term deferral exception to Section 409A of the Code, set forth in Treasury
Regulation § 1.409A-1(b)(4), or are intended to be exempt from Section 409A of
the Code, and this Agreement shall be interpreted accordingly.  However, to the
extent that a Participant is a “specified employee” within the meaning of the
Treasury Regulations issued pursuant to Section 409A of the Code as of the
Participant’s date of a separation from service (which, for purposes of this
Agreement, shall have the meaning given such phrase within Section 409A of the
Code) no amount that may constitute a deferral of compensation and is not
otherwise exempt from Section 409A of the Code which is payable on account of
the Participant’s separation from service shall be paid to the Participant
before the date (the “Delayed Payment Date”) which is first day of the seventh
month after the Participant’s date of termination or, if earlier, the date of
the Participant’s death following such







--------------------------------------------------------------------------------

 



date of termination.  All such amounts that would, but for this paragraph,
become payable prior to the Delayed Payment Date will be accumulated and paid on
the Delayed Payment Date.  No interest will be paid by the Company with respect
to any such delayed payments.  For purposes of Section 409A of the Code, each
payment or amount due under this Plan shall be considered a separate payment.

j)Captions in this Agreement are for convenience of reference only and shall not
be considered in the construction hereof.  Words used herein, regardless of the
number and gender specifically used, shall be deemed and construed to include
any other number, singular or plural, and any other gender, masculine, feminine
or neuter, as the context requires.  Any requirement of time made hereinabove
shall be of the essence of this Agreement.

k)This Agreement shall be binding upon the heirs, executors, administrators, and
successors of the parties.  This Agreement and the Plan constitute the entire
agreement between the parties with respect to the Award, and supersede any prior
agreements or documents with respect thereto.  No amendment, alteration,
suspension, discontinuation, or termination of this Agreement, which may impose
any additional obligation upon the Company or materially impair the rights of
Employee with respect to the Award, shall be valid unless in each instance such
amendment, alteration, suspension, discontinuation, or termination is expressed
in a written instrument duly executed in the name and on behalf of the Company
and by the Participant.

l)In the event of any conflict or inconsistency between the terms of this
Agreement and the terms of an employment agreement between Participant and the
Company, the terms of which have been approved by the Committee or the Board,
the terms contained in such employment agreement shall govern and control.

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year first
written above.

PARTICIPANT

 

 

 

 

 

 

 

 

 

 

 

NAME – Signature

 

 

 

 

 

 

 

 

CONTANGO OIL & GAS COMPANY

 

 

 

 

 

 

 

 

 

 

 

E. Joseph Grady, Senior Vice President and CFO

 

 







--------------------------------------------------------------------------------

 



EXHIBIT A

FORM OF ELECTION UNDER SECTION 83(B)
OF THE INTERNAL REVENUE TAX CODE

The undersigned hereby elects to include value of restricted property in gross
income in the year of transfer pursuant to Section 83(b) of the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations promulgated thereunder,
with respect to the property described below and supplies the following
information in accordance with the regulations promulgated thereunder:

1.The name, address and taxpayer identification number of the undersigned are:

Name:

 

 

 

 

 

Street:

 

 

 

 

 

City, State, Zip:

 

 

 

 

 

Taxpayer I.D. No.:

 

 

 

2.Description of property with respect to which the election is being made:
________________ shares of common stock of Contango Oil & Gas Company, a
Delaware corporation (the “Company”) (EIN ______________) (the “Common Stock”).

3.The date on which property was transferred ‑  __________________.

The taxable year to which this election relates is calendar year ______

4.The nature of the restriction(s) to which the property is subject is: If the
taxpayer terminates employment with the Company prior to vesting in one or more
of the shares of Common Stock, then those unvested shares will be
forfeited.  The shares of Common Stock will vest and cease to be subject to
forfeiture in a series of three (3) successive equal annual installments upon
the taxpayer’s completion of each year of employment with the Company over the
three (3)-year period measured from _____________________.

The Common Stock is subject to transfer restrictions in the taxpayer’s hands by
virtue of language to that effect stamped on the stock certificate.

5.Fair market value: The fair market value at time of transfer (determined
without regard to any restrictions other than restrictions which by their terms
will never lapse) of the Common Stock with respect to which this election is
being made is $______ per share.

6.Amount paid for property: The taxpayer paid $0 per share of Common Stock.

7.Furnishing statement to employer: A copy of this statement has been furnished
to the Company.

Signature:

 

 

Date:

 

 

 

 

Print Name:

 

 

 

 

 

 



--------------------------------------------------------------------------------